FILED
                            NOT FOR PUBLICATION                               OCT 02 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         Nos. 12-30224
                                                       12-30349
               Plaintiff - Appellee,
                                                  D.C. Nos. 1:03-cr-00016-JDS
  v.                                                        1:12-cr-00001-RFC

GRADY EWING MAYS,                                 MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding
                    Richard F. Cebull, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       In these consolidated appeals, Grady Ewing Mays appeals from the district

court’s judgment revoking supervised release and the 120-month sentence imposed

following his guilty-plea conviction for failure to register as a sex offender, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 2250. We have jurisdiction under 28 U.S.C. § 1291. In

Appeal No. 12-30224, we vacate the district court’s judgment. In Appeal No.

12-30349, we vacate Mays’s sentence and remand for resentencing.

      The parties agree that the district court lacked jurisdiction to reinstate

Mays’s supervised release term in 2011. The parties further agree that the court

was therefore without authority to revoke Mays’s supervised release, and that

Mays was not under a criminal justice sentence when he failed to register as a sex

offender. We accordingly vacate the judgment revoking Mays’s supervised

release. We also vacate the sentence imposed upon Mays’s conviction for failure

to register and remand for resentencing. Upon remand, the district court shall

recalculate the Guidelines range without assessing Mays two points under U.S.S.G.

§ 4A1.1(d).

      In light of our decision, we decline to reach Mays’s other arguments.

      Appeal No. 12-30224 VACATED.

      Appeal No. 12-30349 VACATED and REMANDED for resentencing.




                                           2                           12-30224 & 12-30349